         Case 18-42226   Doc 12   Filed 10/18/18   Entered 10/18/18 13:02:20   Desc Main Document
                                                                                                    EOD
                                                                                                    Page 1 of 1


                                                                                                    10/18/2018
                         IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE EASTERN DISTRICT OF TEXAS
                                    SHERMAN DIVISION

IN RE:                                                  §
                                                        §
IBEDTH CARRAJCO EDELL                                   § CASE NO. 18-42226-BTR-13
                                                        §
       Debtor                                           § CHAPTER 13

  ORDER ON MOTION FOR EXTENSION OF TIME FOR FILING REQUIRED
DOCUMENT UNDER 11U.S.C. § 521 AND ALL OTHER PROVISIONS OF THE CODE

       CAME ON BEFORE THE COURT, Debtor's Motion for Extension of Time for Filing

Required Documentation, and the Court finds good cause exists to grant said Motion. It is,

therefore,

       ORDERED, Debtor is allowed until 10/29/18 to file all required Schedules, Statements and

Certifications.


                                                                     Signed on 10/18/2018

                                                                                             MD
                                                        __________________________________________
                                                        HONORABLE BRENDA T. RHOADES,
                                                        Honorable Brenda T. Rhoades
                                                        UNITED STATES BANKRUPTCY JUDGE
                                                        Chief United States Bankruptcy Judge
